DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive. 
The applicant states on page 13 of the arguments that none of the references disclose that only one of the first vertical alignment film and the second vertical alignment film are a photo-alignment film that includes a plurality of domains. However, the examiner respectfully disagrees, as the prior art of Seo clearly discloses that a second vertical alignment film would not undergo the photo-alignment process, thus there would be only alignment film that would be a photo-alignment film with multiple domains (Seo, Paragraphs 0058-0060; Paragraph 0080). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 15, the limitation “one region functioning as the region of the display unit; and another region functioning as the region of the display unit that is adjacent to the one region in a second direction orthogonal to the first direction; wherein the one region is the same as the another region in a combination of the alignment vectors in each of the first domain, the second domain, the third domain, and the fourth domain” is not described in the specification in a manner obvious to one skilled in the art. The specification mentions a single display region comprising the four domains in Paragraph 0048; however, it does not mention another region in a second direction that is adjacent to the first region. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the limitation “one region functioning as the region of the display unit; and another region functioning as the region of the display unit that is adjacent to the one region in a second direction orthogonal to the first direction; wherein the one region is the same as the another region in a combination of the alignment vectors in each of the first domain, the second domain, the third domain, and the fourth domain” is ambiguous as to the metes and bounds of the claim. It is not apparent how a second region may be adjacent yet orthogonal to a first region. Further, it is unclear as to how the regions are the same “in a combination of the alignment vectors” in each domain. For this reason, the limitation is not given any patentable weight. 

Regarding Claims 19 and 21, the limitation “the liquid crystal display panel” is indefinite, since based on the other limitations, it appears that only a substrate is being moved rather than the entire liquid crystal display panel. For this reason, the limitations are interpreted to mean “the any one of the first substrate or the second substrate”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al (US Publication No.: US 2015/0036073 A1 of record, “Im”) in view of Kim et al (US Publication No.: US 2015/0277166 A1 of record, “Kim”) and Seo et al (US Publication No.: US 2015/0268515 A1 of record, “Seo”).
Regarding Claim 1, Im discloses a liquid crystal display panel (Figures 1, 3, 6A-6B) comprising, in the following order:
A first substrate including a pixel electrode provided with at least one slit (Figure 3A, first substrate 100, pixel electrode PE1, where Figure 2 discloses slits in between branches B1 of pixel electrode PE1);
A first vertical alignment film (Figure 3A, first vertical alignment film 110);
A liquid crystal layer containing liquid crystal molecules (Figure 3A, liquid crystal layer LC; Paragraph 0086);
A second vertical alignment film (Figure 3A, second vertical alignment film 310); and

When the liquid crystal display panel is seen in a plan view, and alignment vectors are defined such that an end closer to the first substrate in a long axis direction of the liquid crystal molecules is defined as a starting point and an end closer to the second substrate in the long axis direction of the liquid crystal molecules is defined as a terminal point, one of the vertical alignment film and the second vertical alignment film that includes a plurality of domains with respective alignment vectors which differ from each other and which are formed in a region of a display unit (Figure 6B discloses alignment vectors in a plurality of domains that differ from one another), and
The display unit includes, in the following order along a first direction of the display unit in a plan view, a first domain, a second domain, a third domain, and a fourth domain, the alignment vectors of which differ from each other, when a voltage is applied to the liquid crystal layer (Figure 6B, first domain DM1, second domain DM2, third domain DM3, and fourth domain DM4, where each alignment vector differs from another).
Im fails to disclose that only one of the first vertical alignment film and the second vertical alignment film is a photo-alignment film, and when no voltage is applied to the liquid crystal layer, a first tilt angle of the liquid crystal molecules adjacent to the first vertical alignment film with respect to the first vertical alignment film and a second tilt angle of the liquid crystal molecules adjacent to the second vertical alignment film with respect to the second vertical alignment film are different from each other and that any one of the first vertical alignment film and the second vertical alignment film is a photo-alignment film. 
	However, Kim discloses a similar display where when no voltage is applied to the liquid crystal layer, a first tilt angle of the liquid crystal molecules adjacent to the first vertical alignment film with respect to the first vertical alignment film and a second tilt angle of the liquid crystal molecules adjacent to the second vertical alignment film with respect to the second vertical alignment film are different from each other (Kim, Figure 4A, first tilt angle A2, second tilt angle A1; Paragraph 0037).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal molecules as disclosed by Im to have two separate tilt angles as 
Further, Seo discloses a similar display where only one of the first vertical alignment film and the second vertical alignment film is a photo-alignment film (Seo, Paragraphs 0058-0060; Paragraph 0080 discloses that the other alignment film is not subjected to a photo-alignment process).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alignment films as disclosed by Im to be photo-alignment films as disclosed by Seo. One would have been motivated to do so for the purpose of simultaneously creating an alignment with multiple domains (Seo, Paragraphs 0058-0060). 

	Regarding Claim 3, Im in view of Kim and Seo discloses the liquid crystal display panel according to claim 1.
	Im fails to disclose that when no voltage is applied to the liquid crystal layer, a tilt angle of the liquid crystal molecules adjacent to a vertical alignment film that is subjected to an alignment process and is one of the first vertical alignment film and the second vertical alignment film is 86° or greater and less than 90°.
	However, Kim discloses a similar display where when no voltage is applied to the liquid crystal layer, a tilt angle of the liquid crystal molecules adjacent to a vertical alignment film that is subjected to an alignment process and is one of the first vertical alignment film and the second vertical alignment film is 86° or greater and less than 90° (Kim, Paragraph 0067 discloses a pre-tilt angle of .2° and 1° with respect to a normal, which would be 89.8° and 89°, as shown in Figure 4B, which falls in the claimed range).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal molecules as disclosed by Im to have particular tilt angles as disclosed by Kim. One would have been motivated to do so for the purpose of improving the alignment in a curved display between two substrates while avoiding a deterioration in display quality (Kim, Paragraph 0037). 


	Im fails to disclose that when no voltage is applied to the liquid crystal layer, a difference between the first tilt angle and the second tilt angle is 30° or less.
	However, Kim discloses a similar display where when no voltage is applied to the liquid crystal layer, a difference between the first tilt angle and the second tilt angle is 30° or less (Kim, Paragraph 0067 discloses a first pre-tilt angle of .2° and a second pre-tilt angle of 1° with respect to a normal, which would be 89.8° and 89°, and the difference of the two angles would then be .8°, which falls in the claimed range; Paragraph 0078).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal molecules as disclosed by Im to have a slight difference in pre-tilt angles as disclosed by Kim. One would have been motivated to do so for the purpose of achieving uniform brightness within the display device (Kim, Paragraph 0078). 
	 
	Regarding Claim 6, Im in view of Kim and Seo discloses the liquid crystal display panel according to claim 1.
	Im fails to disclose that the second vertical alignment film is subjected to the alignment process.
However, Seo discloses a similar display where the second vertical alignment film is subjected to the alignment process (Seo, Paragraph 0082).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alignment films as disclosed by Im to go through the alignment process as disclosed by Seo. One would have been motivated to do so for the purpose of simultaneously creating an alignment with multiple domains (Seo, Paragraphs 0058-0060). 

	Regarding Claim 7, Im in view of Kim and Seo discloses the liquid crystal display panel according to claim 1, wherein, when a voltage is applied to the liquid crystal layer, the terminal points of the liquid crystal molecules in two domains adjacent to each other in one display unit face with each other, and the alignment vectors of the two domains adjacent to each other are parallel to each other (Im, Figure 6B, 

	Regarding Claim 8, Im in view of Kim and Seo discloses the liquid crystal display panel according to claim 1, wherein, when a voltage is applied to the liquid crystal layer, the terminal points of the liquid crystal molecules in two domains adjacent to each other in one display unit face with each other, and the alignment vectors of the two domains adjacent to each other are orthogonal to each other (Im, Figure 6B, terminal points of second and third domains DM2 and DM3 face each other, while the alignment vectors DR2 and DR3 are orthogonal to each other).

	Regarding Claim 9, Im in view of Kim and Seo discloses the liquid crystal display panel according to claim 1, wherein, when a voltage is applied to the liquid crystal layer, the starting points of the liquid crystal molecules in two domains adjacent to each other in one display unit face with each other, and the alignment vectors of the two domains adjacent to each other are parallel to each other (Im, Figure 6B, starting points of liquid crystal molecules in the first and second domains DM1 and DM2 face each other, while the alignment vectors DR1 and DR2 are parallel to one another).

	Regarding Claim 10, Im in view of Kim and Seo discloses the liquid crystal display panel according to claim 1, wherein, when a voltage is applied to the liquid crystal layer, the starting points of the liquid crystal molecules in two domains adjacent to each other in one display unit face with each other, and the alignment vectors of the two domains adjacent to each other are orthogonal to each other (Im, Figure 6B, the starting points of the liquid crystal molecules in the second and third domains DM2 and DM3 face with each other, while the alignment vectors DR2 and DR3 are orthogonal to one another).

	Regarding Claim 11, Im in view of Kim and Seo discloses the liquid crystal display panel according to claim 1, wherein, when a voltage is applied to the liquid crystal layer, the starting points of the liquid crystal molecules of one domain of two domains adjacent to each other in one display unit and the terminal point of the liquid crystal molecules of the other domain face with each other (Im, Figure 6B, 

	Regarding Claim 14, Im in view of Kim and Seo discloses the liquid crystal display panel according to claim 1.
	Im fails to disclose that the second vertical alignment film is the photo-alignment film that includes the plurality of domains with respective alignment vectors which differ from each other and which are formed in the region of the display unit.
	However, Seo discloses a similar display where the second vertical alignment film is the photo-alignment film that includes the plurality of domains with respective alignment vectors which differ from each other and which are formed in the region of the display unit (Seo, Paragraphs 0058-0060; Paragraph 0080). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second vertical alignment film as disclosed by Im to be a photo-alignment film as disclosed by Seo. One would have been motivated to do so for the purpose of simultaneously creating an alignment with multiple domains (Seo, Paragraphs 0058-0060). 

Regarding Claim 15, Im in view of Kim and Seo discloses the liquid crystal display panel according to claim 1, further comprising: one region functioning as the region of the display unit; and another region functioning as the region of the display unit that is adjacent to the one region in a second direction orthogonal to the first direction; wherein the one region is the same as the another region in a combination of the alignment vectors in each of the first domain, the second domain, the third domain, and the fourth domain (Im, Figure 6B discloses a display region with a first domain DM1, second domain DM2, third domain DM3, and fourth domain DM4).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Seo and Kim in further view of Tamaki (US Publication No.: US 2009/0002612 A1 of record).
Regarding Claim 2, Im in view of Kim and Seo discloses the liquid crystal display panel according to claim 1.
Im fails to disclose that when no voltage is applied to the liquid crystal layer, a twist angle of the liquid crystal molecules between the first substrate and second substrate is 45° or less.
However, Tamaki discloses a similar display where when no voltage is applied to the liquid crystal layer, a twist angle of the liquid crystal molecules between the first substrate and second substrate is 45° or less (Tamaki, Paragraph 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal molecules as disclosed by Im to have a particular twist angle as disclosed by Tamaki. One would have been motivated to do so for the purpose of creating different orientations in different domains (Tamaki, Paragraph 0085). 
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Seo. 
Regarding Claim 12, Im discloses a liquid crystal display panel (Figures 1, 3, 6A-6B) comprising, in the following order:
A first substrate including a pixel electrode (Figure 3A, first substrate 100, pixel electrode PE1);
A first vertical alignment film (Figure 3A, first vertical alignment film 110);
A liquid crystal layer containing liquid crystal molecules (Figure 3A, liquid crystal layer LC; Paragraph 0086);
A second vertical alignment film (Figure 3A, second vertical alignment film 310); and
A second substrate including a common electrode (Figure 3A, second substrate 300, common electrode CE), wherein
When the liquid crystal display panel is seen in a plan view, and alignment vectors are defined such that an end closer to the first substrate in a long axis direction of the liquid crystal molecules is defined as a starting point and an end closer to the second substrate in the long axis direction of the liquid crystal molecules is defined as a terminal point, one of the vertical alignment film and the second vertical alignment film includes a plurality of domains, with respective alignment vectors which differ from each 
The display unit includes, in the following order along a first direction of the display unit in a plan view, a first domain, a second domain, a third domain, and a fourth domain, the alignment vectors of which differ from each other, when a voltage is applied to the liquid crystal layer (Figure 6B, first domain DM1, second domain DM2, third domain DM3, and fourth domain DM4, where each alignment vector differs from another).
Further, Seo discloses a similar display where only one of the first vertical alignment film and the second vertical alignment film is a photo-alignment film (Seo, Paragraphs 0058-0060; Paragraph 0080). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alignment films as disclosed by Im to have one photo-alignment film and one vertical alignment film as disclosed by Seo. One would have been motivated to do so for the purpose of simultaneously creating an alignment with multiple domains (Seo, Paragraphs 0058-0060). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Kim and Seo in further view of Okazaki (US Publication No.: US 2015/0015817 A1 of record) and Seo et al (US Publication No.: US 2011/0002039 A1, “Seo’039”).
	Im in view of Kim and Seo discloses a method for manufacturing the liquid crystal display panel described in claim 1, wherein an alignment process is performed at a plurality of scanning steps such that four alignment regions formed an angle of approximately 45° with respect to the first direction are formed along the first direction (Im, Figure 6B discloses four alignment regions with an angle of approximately 45°).
	Im fails to disclose the method of forming a vertical alignment film on any one of the first substrate and the second substrate, wherein, the forming a vertical alignment film is a step in which a coating film is formed by applying, on any one of the first substrate and the second substrate, an alignment film composition containing a material having a photo-alignment property, and alignment process is performed such that the coating film is irradiated with light from a light source, and the alignment process is performed at a plurality of scanning steps such that alignment regions where exposure directions on the 
	However, Okazaki disclose a similar method of forming a vertical alignment film on any one of the first substrate and the second substrate, wherein, the forming a vertical alignment film is a step in which a coating film is formed by applying, on any one of the first substrate and the second substrate, an alignment film composition containing a material having a photo-alignment property, and alignment process is performed such that the coating film is irradiated with light from a light source, and the alignment process is performed at a plurality of scanning steps such that alignment regions where exposure directions on the coating film differ from each other and form an angle of approximately 45° with respect to the first direction are formed along the first direction (Okazaki, Paragraphs 0097-0103). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Im to include a photo-alignment process as disclosed by Okazaki. One would have been motivated to do so for the purpose of creating a photo-alignment film with multiple domains (Okazaki, Paragraph 0056; Paragraphs 0098-0103).
Im also fails to disclose that the coating film is irradiated with the light from the light source in a state where a polarizer is arranged between the light source and the coating film so that a polarization axis of the polarizer is approximately at an angle of 45° with respect to a photo-irradiation direction of the light from the light source.
However, Seo’039 discloses a similar method where the coating film is irradiated with the light from the light source in a state where a polarizer is arranged between the light source and the coating film so that a polarization axis of the polarizer is approximately at an angle of 45° with respect to a photo-irradiation direction of the light from the light source (Seo’039, Paragraph 0166).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Im to include a polarizer with a particular angle as disclosed by Seo’039. One would have been motivated to do so for the purpose of forming an alignment film with alternating domains with respect to a polarization axis (Seo’039, Paragraph 0171). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Kim and Seo, Okazaki, and Seo’039 in further view of Wang et al (US Publication No.: US 2018/0217443 A1, “Wang”).
Regarding Claim 16, Im in view of Kim, Seo, Okazaki, and Seo’039 discloses the method for manufacturing the liquid crystal display panel according to claim 13.
Im fails to disclose that the polarizer is a wire grid polarizer including a metal wire; and the polarization axis of the polarizer and a direction in which the metal extends are orthogonal to each other. 
However, Wang discloses a similar method where the polarizer is a wire grid polarizer including a metal wire; and the polarization axis of the polarizer and a direction in which the metal extends are orthogonal to each other (Wang, Paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Im to include a wire grid polarizer as disclosed by Wang. One would have been motivated to do so for the purpose of achieving the effect of interference and diffraction of light of different wavelengths (Wang, Paragraph 0047). 
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Kim and Seo, Okazaki, and Seo’039 in further view of Shimada (US Publication No.: US 2015/0227006 A1).
Regarding Claim 17, Im in view of Kim, Seo, Okazaki, and Seo’039 discloses the method for manufacturing the liquid crystal display panel according to claim 13.
Im fails to disclose that the coating film is irradiated with the light from the light source while moving the any one of the first substrate and the second substrate in a state where an angle between a direction of moving the any one of the first substrate and the second substrate and the photo-irradiation direction of the any one of the first substrate and the second substrate is 5° or less.
However, Shimada discloses a similar method where the coating film is irradiated with the light from the light source while moving the any one of the first substrate and the second substrate in a state where an angle between a direction of moving the any one of the first substrate and the second substrate and the photo-irradiation direction of the any one of the first substrate and the second substrate is 5° or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Im to have the substrate move as disclosed by Shimada. One would have been motivated to do so for the purpose of irradiating a wider area without using a large sized optical component thereby simplifying the manufacturing process (Shimada, Paragraph 0036). 

Allowable Subject Matter
Claims 18-21 are objected to as being dependent upon a rejected base claim and being rejected under 112(b), but would be allowable if rewritten in independent form to overcome the current 112(b) rejection and including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 18 and 20, the prior art of record does not teach or suggest a liquid crystal display panel comprising a first substrate including a pixel electrode provided with at least one slit; a first vertical alignment film, a liquid crystal layer, a second vertical alignment film; a second substrate, wherein a first tilt angle with respect to the first vertical alignment film is different than a second tilt angle with respect to the second vertical alignment film, wherein only one of the first vertical alignment film and the second vertical alignment film is a photo-alignment film that includes a plurality of domains with respective alignment vectors which differ from each other, wherein a method of manufacturing the liquid crystal display panel includes an alignment process which is performed such that a coating film is irradiated with light from a light source, the alignment process is performed at a plurality of scanning steps, and the coating film is irradiated with light from the light source in a state where a polarizer is arranged between the light source and the coating film, wherein the alignment process includes four light irradiating processes including irradiating the first domain with the light; irradiating the second domain with the light; irradiating the third domain with the light; and irradiating the fourth domain with the light; the method further includes: adjusting a direction of the polarization axis of the polarizer after each of the four irradiating processes; and moving the polarizer and changing the photo-irradiation direction with respect to any one of the first substrate or the second substrate after irradiating the second domain with light. 

Therefore, Claims 18 and 20 would be allowable if rewritten in independent form to overcome the current 112(b) rejection and including all of the limitations of the base claim and any intervening claims. Claims 19 and 21 would be allowable by virtue of their dependence on claims 18 and 20. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARIAM QURESHI/Examiner, Art Unit 2871